In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Vinik, J.), dated February 4, 1987, which denied her motion for summary judgment on the ground that plaintiffs had failed to meet the threshold requirements for serious injury pursuant to Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiff Nicasio Drake submitted medical evidence in admissible form, which established prima facie that he had suffered a serious injury under Insurance Law § 5102 (d) (see, Bassett v Romano, 126 AD2d 693). Mollen, P. J., Mangano, Kunzeman and Weinstein, JJ., concur.